ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                               December 27,2005



The Honorable Kurt Sistrunk                                      Opinion No. GA-0385
Galveston County Criminal District Attorney
722 Moody, Suite 300                                            Re: Whether a nonprofit organization that
Galveston, Texas 77550                                          sponsors a “poker run” violates gambling
                                                                statutes (RQ-0357-GA)

Dear Mr. Sistrunk:

         You ask whether a nonprofit organization that sponsors a “poker run” violates gambling
statutes.’ We gather from material submitted with your letter that participants meet at a starting
location and contribute donations to the nonprofit organization’s cause. See Request Letter, supra
note 1, at 1. “The number of stops along the run may vary but participants check in at each location
and have to be at the last stop by a certain time.” Id. For each $10 donation, a participant is entitled
to receive a five-card hand at the last stop. Id. The best, second best, and worst hands win money.
See id. (and attached flier indicating that the best hand would win $700, the second best hand would
win $200, and the worst hand would win $lOO).*

         You also ask us to consider that the following are true:

                  1. The donation is clearly just that, a donation going to the cause
                  whatever it may be and it is given and accepted with the clear
                  understanding that the participant has absolutely no chance to get his
                  or her donation back. The number of “hands” you are allowed to
                  draw at the last stop is dependent on the amount of your donation.

                  2. The winning prize money amount is established and in place in
                  advance of the Poker Run and has absolutely nothing to do with the
                  total amount of monies donated at the beginning of the Poker Run.
                  In other words, even if only three (3) people show up and donate



        ‘See Letter from Honorable Kurt Sistrunk, Galveston County Criminal District Attorney,     to Honorable Greg
Abbott,   Attorney General of Texas (June 28, 2005) (on tile with Opinion Committee,                also availuble at
www.oag.state.tx.us)  [hereinafter Request Letter].

         ‘See Flier announcing “Poker Run” (submitted as part of Request Letter, on file with Opinion Committee,   also
availuble ur www,oag.state.tx.us) [hereinafter Flier].
The Honorable Kurt Sistrunk     - Page 2        (GA-03 85)




               $30.00 and have the opportunity to play their hand at the last stop, the
               total established winning monies are still going to be distributed. In
               contrast to what was stated and referenced in Opinion GA-0335, the
               prize money does not include any part of the money that the
               participant has paid. The question being has a participant made a
               “bet” when the tendered money is not at risk but acknowledged as
               that which is never going to be returned.

               3. There are no chips given out after the donation is received. You
               merely sign up, make your donation that goes to the cause, check in
               at the other stops along the way and at the end you draw your cards
               and check your hand against the current best hand. If at the end of the
               night your hand is still the best then you win the set prize for best
               hand and the benefactor receives all the monies that were given up
               front at registration.

Id. at l-2.

         You ask whether the sponsoring nonprofit organization “is in violation of the law,
particularly the gambling statutes” set forth in chapter 47 of the Penal Code. Id. at 1. With respect
to gambling promotion, section 47.03 of the Penal Code provides in pertinent part:

                    (a) A person commits an offense           if he intentionally    or
               knowingly does any of the following acts:




                           (3) for gain, becomes a custodian of anything ofvalue bet
               or offered to be bet . . . or




                             (5) for gain, sets up or promotes any lottery or sells or
               offers to sell or knowingly possesses for transfer, or transfers any
               card, stub, ticket, check, or other device designed to serve as evidence
               of participation in any lottery.

TEX. PEN. CODE ANN.    9 47.03(a)(3), (5) (Vernon 2003).

        Under the Penal Code, the term “person ” “means an individual, corporation, or association,”
see id. 4 1.07(3 S), and thus includes an individual or an organization. The phrase “for gain” means
for “profit” or “excess of receipts over expenditures.” Tex. Att’y Gen. Op. No. JC-0480 (2002)
at 4 (quoting BLACK’S LAW DICTIONARY 686 (7th ed. 1999)). Although the event you ask about
would raise money for charity, both a court and this office have concluded that a person sells or
The Honorable Kurt Sistrunk          - Page 3           (GA-0385)




offers to sell a raffle ticket “for gain” under the Penal Code even if the ticket proceeds are used for
a charitable purpose. See State v. Amvets Post No. 80,541 S.W.2d 48 1,483 (Tex. Civ. App.-Dallas
1976, no writ); Tex. Att’y Gen. Op. Nos. GA-0097 (2003) at 4, JC-0480 (2002) at 4. As the court
stated, “Even if all the proceeds were contributed to charity, the game would still be an enterprise
undertaken ‘for gain. ’ A gain is no less a gain if it is contributed to charity.” Amvets, 541 S.W.2d
at 483. Thus, under either section 47.03(a)(3) or (5), the nonprofit organization you describe is “a
person” who acts “for gain.”

        In addition, a nonprofit organization sponsoring the poker run you describe sets up or
promotes a lottery within the meaning of section 47.03(a)(5).     See TEX. PEN. CODE Am. 5
47.03(a)(5) (Vernon 2003) (“A person commits an offense if he intentionally or knowingly. . . for
gain, sets up orpromotes any lottery.“) (emphasis added). Under chapter 47, “lottery” means

                  any scheme or procedure whereby one or more prizes are distributed
                  by chance among persons who have paid or promised consideration
                  for a chance to win anything of value, whether such scheme or
                  procedure is called a pool, lottery, raffle, gift, gift enterprise, sale,
                  policy game, or some other name.

Id. 5 47.01(7). In the poker run at issue, we gather that participants randomly draw a five-card hand
and that prizes are awarded on the basis of the randomly drawn hands. It appears that prizes are
distributed by chance among persons who have paid consideration, a $10 contribution to a charitable
cause, for a five-card hand, which is a chance to win a monetary prize. Thus, a person who sets up
or promotes such a scheme violates section 47.03(a)(5).

        Section 47.03(a)(3) provides that a person commits an offense if he “for gain, becomes a
custodian of anything of value bet or offered to be bet.” Id. 0 47.03(a)(3).3 You ask whether apoker
run participant makes a bet, see Request Letter, supru note 1, at 2 (“Is it a bet or consideration?“),
and suggest that because the participant makes a donation to a charity, which the participant will not
get back, and the sponsoring organization will not pay the prizes from the donations, the donations
are not bets, see id. at 1.

         Under chapter 47, “bet” means “an agreement to win or lose something of value solely or
partially by chance.” TEX. PEN. CODE ANN. 5 47.01(l) (Vernon 2003). Based on your description,
it appears that the poker run prizes are awarded on the basis of five cards drawn by the participant
at random and that no cards are exchanged. Thus, the prizes are determined entirely by chance.
Clearly, there is an agreement between the sponsoring organization and each participant that prizes
will be awarded by chance, but you appear to question whether a participant has agreed to win or
lose something of value. You note that Attorney General Opinion GA-0335 states that under chapter



          31n addition, section 47.02 of the Penal Code provides in pertinent part that a “person commits an offense if he
... plays  and bets for money or other thing of value at any game played with cards, dice, balls, or any other gambling
device.”   TEX. PEN. CODE ANN. 5 47.02(a)(3)    (Vernon 2003).
The Honorable Kurt Sistrunk     - Page 4        (GA-0385)




47 a “bet” involves not only the chance to win something of value but also “the initial giving or
agreement to give something of value.” Tex. Att’y Gen. Op. No. GA-0335 (2005) at 2 (quoting Tex.
Att’y Gen. Op. No. JM-412 (1985) at 2); see also Request Letter, supra note 1, at 1. In other words,
the participant must pay consideration, either money or another thing of value, for the opportunity
to win a prize. See Tex. Att’y Gen. Op. No. GA-0335 (2005) at 7. In your view, making a charitable
contribution is not consideration. See Request Letter, supra note 1, at 1. We disagree. Under the
scenario you describe, there is an agreement between the sponsoring organization and a participant
that for each $10 contribution the participant is entitled to draw a five-card hand and that the
participant will win a prize if he or she has the best, second best, or worst hand. Id. In other words,
the participant pays $10 for a chance to win a cash prize of $700, $200, or $100. See Flier, supra
note 2, at 1. Even if the contribution goes to a charitable cause and the nonprofit organization will
pay prizes from other money, a participant pays money for the chance to win a prize. Thus we
conclude that in the circumstances set forth in your letter, the nonprofit organization would become
a custodian of a bet Sn violation of section 47.03(a)(3).

         The fact that the conduct is for a charitable purpose is pertinent only to whether it may fall
within one of the narrowly drawn defenses to chapter 47 gambling offenses. Section 47.09 of the
Penal Code provides that it is a defense to prosecution under chapter 47 that the conduct was
authorized under the Charitable Raffle Enabling Act, chapter 2002 of the Occupations Code. See
TEX. PEN. CODE ANN. 4 47.09(a)(l)(B) (V ernon 2003). You do not ask whether the poker run you
describe is a raffle authorized by the Act. We note, however, that a raffle permitted under the Act
is narrowly defined as “the award of one or more prizes by chance at a single occasion among a
single pool or group of persons who have paid or promised a thing of value for a ticket that
represents a chance to win aprize.” TEX. Oct. CODE ANN. 0 2002.002(6) (Vernon 2004) (emphasis
added). The Act does not authorize raffles where prizes are awarded based on hands of cards. See
Tex. Att’y Gen. Op. No. GA-0097 (2003) at 6 n.6 (“To fall within the Charitable Raffle Enabling
Act’s scope, any chance to win must be sold as a ticket.“). Moreover, a prize offered or awarded at
a raffle under the Act may not be money. See TEX. OCC. CODE ANN. 5 2002.056(a) (Vernon 2004).
See generally Tex. Att’y Gen. Op. No. JC-0480 (2002) at 1,9 (conduct not expressly authorized by
the Charitable Raffle Enabling Act would not fall within the defense to gambling offenses set forth
in section 47.09(a)(l)(B) of the Penal Code); see also Tex. Att’y Gen. Op. No. GA-0097 (2003) at
5-6.
The Honorable Kurt Sistrunk    - Page 5         (GA-0385)




                                       SUMMARY

                     A nonprofit organization would violate Penal Code section
               47.03(a)(3) and (5) by sponsoring a “poker run” in which participants
               are entitled to receive a five-card hand for each $10 donation they
               make to a charitable cause and will receive cash prizes for the best,
               second best, and worst hands.

                                             Very tr$y yours,




                                             Attorney -al       of Texas



BARRY R. MCBEE
First Assistant Attorney General

NANCY S. FULLER
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General, Opinion Committee